DETAILED ACTION
1.	The Amendment filed 04/16/2021 has been entered. Claims 1-12 in the application remain pending and are currently being examined. Claim 8 was amended. Claims 11-12 remain withdrawn from consideration.

2.	The text of those sections of Title 35, U.S.C. code not included in this action can be found in the prior Office Action issued on 02/03/2021.

Notice of Pre-AIA  or AIA  Status
3.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections
4.	The claim rejections under 35 U.S.C. 112(b) of claim 8 are withdrawn per amendments of claim 8.

Claim Rejections - 35 USC § 102

5.	Claims 1-10 are rejected under AIA  35 U.S.C. 102(a)(1) as being anticipated by Tisone (US Pat. 5,741,554) hereinafter Tisone.
	As regards to claim 1, Tisone discloses a precision metered dispensing apparatus for coating components with a coating reagent 45 (col 4, ln 45-59; clm 1), comprising: 

a nozzle needle valve 34, 40, attached to each individual nozzle 12, each nozzle needle valve 34, 40, being openable for a valve opening time to discharge the coating reagent 45 from the respective nozzle 12 (col 4, ln 62-col 7, ln 23; col 13, ln 33-col 14, ln 17; fig 1-3 & 8-9), 
wherein each nozzle needle valve 34, 40, is assigned in each case a nozzle needle valve supply tube 23, which nozzle needle valve supply tube 23, at an outlet opening thereof, is configured to supply the coating reagent 45 to the respective nozzle needle valve 34, 40 (col 4, ln 62-col 8, ln 59; col 13, ln 33-col 14, ln 17; fig 1-4 & 8-9), and 
wherein each nozzle needle valve supply tube 23 has an inlet opening (see fig 1 & 9) which is configured to be closed or shut off such that a quantity of the coating reagent 45 that is metered in a defined manner or a volume of the coating reagent 45 that is metered in a defined manner is receivable in a closed off manner within the nozzle needle valve supply tube 23 (abs; col 3, ln 59-col 4, ln 5; col 4, ln 62-col 8, ln 59; col 9, ln 10-col 14, ln 17; fig 1-4 & 8-9). 
As regards to claim 2, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the coating reagent 45 within the nozzle needle valve supply tube 23 is under a pressure which increases a volume of an interior, which is not under pressure or is under ambient pressure, of the nozzle needle valve supply tube 23 by an expansion volume, wherein the coating reagent 45 is 
As regards to claim 3, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve 34, 40, is openable during a valve opening time which is greater than a discharge time of the coating reagent 45 which is required to reduce the pressure in the interior of the nozzle needle valve supply tube 23 to ambient pressure and discharge the expansion volume of coating reagent 45 (col 4, ln 62-col 8, ln 59; col 9, ln 10-col 12, ln 44; fig 1-4 & 8-9). 
As regards to claim 4, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the inlet opening (see fig 1 & 9) is assigned a filling valve which, in an opened state, is configured to enable a penetration of coating reagent 45 into the nozzle needle valve supply tube 23 and, in a closed state, to prevent a penetration of coating reagent 45 into the nozzle needle valve supply tube 23 (col 4, ln 62-col 8, ln 59; col 9, ln 10-col 12, ln 44; fig 1-4 & 8-9). 
As regards to claim 5, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve supply tube 23 is teflon and configured to be elastically deformable (property of teflon) (col 8, ln 48-58; fig 1 & 9). 
As regards to claim 6, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the nozzle needle valve supply tube 23 comprises a hose or tube (col 8, ln 48-58; fig 1 & 9). 

As regards to claim 8, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), further comprising a plurality of filling valves 24, 25, each of the plurality of filling valves 24, 25, being connected to a respective nozzle needle valve supply tube 23, wherein the printing head 200 is connected to a central coating reagent supply tube 17 which is connected or is connectable in a jointly fluid-conducting manner to the plurality of filling valves 24, 25 (col 4, ln 62-col 12, ln 44; fig 1-4 & 8-9). 
As regards to claim 9, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the central coating reagent supply tube 17 is connected to a pressure control unit (col 5, ln 55-col 7, ln 23; col 12, ln 16-44; col 13, ln 33-col 14, ln 17; fig 1 & 8-9). 
As regards to claim 10, Tisone discloses a precision metered dispensing apparatus (col 4, ln 45-59; clm 1), wherein the pressure control unit is connected to an air pressure control unit (col 4, ln 61-col 7, ln 23; col 12, ln 16-44; col 13, ln 33-col 14, ln 17; fig 1 & 8-9). 

Response to Arguments
6.	Applicant's arguments filed 04/16/2021 have been fully considered but they are not persuasive. 
Applicant’s principal arguments are:
(a) Tisone fails to teach (or suggest) “wherein each nozzle valve is assigned in each case a nozzle valve supply line,” as required by independent claim 1. Tisone describes only a single Teflon tubing 23 (i.e., the component of Tisone the Office contends teaches the claimed nozzle valve supply lines) connected to a single dispenser 12 (i.e., the component of Tisone the Office contends teaches the claimed several individual nozzles). Tisone does not teach—or suggest—several Teflon tubings 23, each connected to a separate dispenser 12, or any similar arrangement. Nor does Tisone describe multiples instances of valve/valve portion 34 and plunger 40 (i.e., the components of Tisone the Office contends collectively teach each claimed nozzle valve) being “assigned in each case” to their own respective Teflon tubing 23, as would be required by claim 1. Even though Tisone describes an air brush dispenser 12a, a solenoid valve dispenser 12b, and a piezoelectric dispenser 12c, each of those is merely a species of the genus dispenser 12. Tisone does not teach or suggest using more than one of the foregoing dispensers 12a-c together at the same time within the device of Tisone, much less each of those dispensers being connected to its own instance of Teflon tubing 23.
(b) Tisone also fails to teach (or suggest) “wherein the nozzle valve supply line is configured to be elastically and/or reversibly deformable and/or with a reversibly changeable volume,” as required by dependent claim 5. It is respectfully submitted, however, that Teflon tubing 23 of Tisone would not be “configured to be elastically and/or reversibly deformable and/or with a reversibly changeable volume,” as would be required by claim 5.
(c) Because Tisone fails to teach at least the above-recited features of independent claim 1, Tisone cannot anticipate claim 1 or its dependent claims 2-12. Accordingly, reconsideration and withdrawal of the rejection of claims 1-10 under 35 U.S.C. § 102(a)(1) based on Tisone are respectfully requested.

7.	In response to applicant’s arguments, please consider the following comments.
(a) Tisone discloses “As noted above, the dispensing apparatus in accordance with the present invention may also be mounted on any one of a number of membrane placement and handling modules. For instance, a single platform 100 may be used to mount multiple dispensers to handle one or more reagents, as shown in FIG. 9. Such dispensing platforms may be microprocessor-based and are preferably controlled through an industry standard input/output I-O controller (not shown), such as an RS232 interface. A remote programmable controller 110 may also be used, as desired, to control the various dispensing equipment and platforms or to program a central I/O controller. The invention is also well suited for use with individual membrane strip handling modules and continuous reel-to-reel handling modules. An individual membrane strip module may incorporate an X-Y table motion for dispensing. The reel-to-reel platform may incorporate constant-speed membrane transport with mountings attached for motion of one or more dispensers. A drying oven (not shown) may also be used to increase production throughput, as desired.” (col 13, ln 65-col 14, ln 17).
That is, as explicitly described in the foregoing teachings of Tisone and as clearly seen in fig. 9, the platform 100 has four dispensers (dispenser 1, dispenser 2, dispenser the dispensers on the platform 100 are simply an air brush dispenser 12a, a solenoid valve dispenser 12b, and a piezoelectric dispenser 12c, each a species of the genus dispenser 12, that the four dispensers shown in fig. 9 are four dispensers 12 (which can be any one of the air brush dispenser 12a, a solenoid valve dispenser 12b, and a piezoelectric dispenser 12c), to handle multiple reagents, wherein each dispenser 12 is a separate dispenser to handle a separate reagent, connected to its own respective Teflon tubing 23, wherein each dispenser 12 would include a nozzle needle valve 34, 40, (valve portion 34 and plunger 40), as required by claim 1. 
(b) Initially, claim 5 recites “wherein the nozzle valve supply line is configured to be elastically and/or reversibly deformable and/or with a reversibly changeable volume” thus the nozzle valve supply line only required to be one of: elastically deformable, reversibly deformable, or have a reversibly changeable volume, not all three as argued by Applicant.
Further, in an evidential reference, Moersch et al. (US 2011/0306930 A1) discloses a Teflon tube as being soft, elastic and flexible (properties of Teflon) ([0043]). It is notoriously old and well-known in the laws of material science that polytetrafluoroethylene (PTFE) (Teflon, registered trademark) is soft, elastic and flexible, (properties of Teflon) as taught by Moersch et al.

.

Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jethro M Pence whose telephone number is (571)270-7423.  The examiner can normally be reached on M-TH 8:00 A.M. - 6:30 P.M..
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dah-Wei D. Yuan can be reached on 571-272-1295.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.


/JETHRO M. PENCE/Primary Examiner, Art Unit 1717